TAYLOR, Chief Justice.
The sole issue presented is whether the finding of the hearing examiner that Howard 0. Haagensen sustained injuries “arising out of and in the course of employment” as required by Wyo. Stat. § 27-14-102(a)(xi) (Cum.Supp.1995) is supported by substantial evidence. The finding is controverted since' Mr. Haagensen fell in the parking lot of his employer, Nelson’s Oil and Gas, two and one-half to three hours after ending his work shift. We agree with the district court’s finding that Mr. Haagensen’s injury did not occur in the course of his employment and, therefore, affirm the district court’s order reversing and remanding the case to the Office of Administrative Hearings.
I. ISSUES
Appellant, Howard 0. Haagensen (Haag-ensen), states the issues as follows:
A. Was there substantial evidence to support the Hearing Examiner’s Award of Benefits to the Employee/Claimant for Workers’ Compensation Benefits?
B. ■ Did the District Court err in reversing the Hearing Examiner’s determination, finding the Appellant was not injured in the course of employment, thus denying benefits in this matter?
Appellee, State ex rel. Wyoming Workers’ Compensation Division (Division), states the issue as:
A. Whether the Office of Administrative Hearings Findings of Fact, Conclusions of Law And Order awarding workers’ compensation benefits for an injury which occurred two and one-half to three hours after the end of the injured employee’s work shift is supported by substantial evidence and in accordance with law.
II. FACTS
Haagensen was an employee of Nelson’s Oil and Gas, a Conoco gas station and convenience store in Sundance, Wyoming, where he performed duties as a clerk and cook. On June 29, 1995, Haagensen’s shift began at 2:00 p.m. and ended shortly after midnight when he clocked out. Haagensen usually remained on the premises of his employer after clocking out for a period of fifteen minutes to one hour to rest his legs, which often hurt following a shift, and to visit -with a clerk on duty and a co-worker. On June 30,1995, Haagensen remained on the premises for two and one-half to three hours, sitting in a booth, drinking "coffee and visiting with another off-duty co-worker and the night clerk.
Between 2:30 a.m. and 3:00 a.m., Haagen-sen left the gas station through the rear door as he usually did. Approximately four feet from the back door, he tripped over a stack of wood left by construction workers hired by Nelson’s Oil and Gas causing him to fall to the ground. As a result of the fall, Haagen-sen sustained a rotator cuff injury to his right shoulder for which he seeks worker’s compensation benefits;
The Division denied benefits on the basis that Haagensen’s injury did not occur in the scope of his employment as required by Wyo. Stat. § 27-14-102(a)(xi). Following an evi-dentiary hearing on Haagensen’s appeal, the hearing examiner found the injury “ar[ose] out of and in the course of his employment” and awarded benefits, stating:
35. Given that the employee here did nothing out of the ordinary while resting *867and. visiting at the work place, the hazard did not change during his lengthy interlude before leaving, the visiting and drinking coffee was helpful to employee morale, the employer never objected to these late visits, and the employer had no rule or policy about leaving after shift changes, the mere extension of time from that held to be “a reasonable time” in other opinions is not enough to rebut the presumption that the employee was injured while leaving work on the employer’s premises.
On the Division’s appeal for judicial review, the district court found Haagensen was not in the course of his employment when the injury occurred and his claim was not com-pensable. Haagensen appeals from the Order Upon Petition for Judicial Review.
III. STANDARD OF REVIEW
This court’s review of administrative action or inaction is confined to the record and is limited by W.R.A.P. 12.09(a) to those matters specified in Wyo. Stat. § 16-3-114(c) (1997), which provides the reviewing court shall:
(ü) Hold unlawful and set aside agency action, findings and conclusions found to be:
(A) Arbitrary, capricious, an abuse of discretion or otherwise not in accordance with law;
‡ ⅜ ⅜ ⅜ ⅜ ⅜
(E) Unsupported by substantial evidence in a case reviewed on the record of an agency hearing provided by statute.
We do not afford deference to the reviewing court’s findings, but we do, however,
afford respect and deference to an administrative agency’s findings of fact if they are supported by substantial evidence. Aanenson v. State ex rel. Wyoming Workers’ Compensation Div., 842 P.2d 1077, 1079 (Wyo.1992) (quoting State ex rel. Wyoming Workers’ Compensation Div. v. White, 837 P.2d 1095, 1098 (Wyo.1992)). “Substantial evidence” is a term of art, best described as “relevant evidence that a reasonable mind can accept as adequate to support an agency’s conclusion.” Casper Oil Co. v. Evenson, 888 P.2d 221, 224 (Wyo.1995). Further, we consider only that evidence favoring the party prevailing below, leaving out of consideration conflicting evidence. Wyoming Steel and Fab, Inc. v. Robles, 882 P.2d 873, 876 (Wyo.1994) (quoting Matter of Injury to Carpenter, 736 P.2d 311, 312 (Wyo.1987)). * * * Unlike its findings of fact, however, an administrative agency’s conclusions of law are afforded no special deference, and will be affirmed only if truly in accord with the law. Matter of Cordova, 882 P.2d 880, 882 (Wyo.1994). See also Wyo. Stat. § 16-3-114(e).
Coleman v. State ex rel. Wyoming Workers’ Compensation Div., 915 P.2d 595, 598 (Wyo.1996) (emphasis added).
IV. DISCUSSION
The Wyoming Workers’ Compensation Act provides compensation for work-related injuries as defined in Wyo. Stat. § 27-14-102(a)(xi):
“Injury” means any harmful change in the human organism other than normal aging and includes damage to or loss of any artificial replacement and death, arising out of and in the course of employment while at work in or about the premises occupied, used or controlled by the employer and incurred while at work in places where the employer’s business requires an employee’s presence and which subjects the employee to extrahazardous duties incident to the business. * * *
(Emphasis added.)
The requirement that the injury “aris[e] out of and in the course of employment” is premised upon a determination whether the relationship between the injury and the employment is sufficient that the injury should be compensable. A causal connection exists between the employee’s injury and the course of employment when “ ‘there is a nexus between the injury and some condition, activity, environment or requirement of the employment.’ ” Stuckey v. State ex rel. Wyoming Workers’ Compensation Div., 890 P.2d 1097, 1098 (Wyo.1995) (quoting Bearden v. *868State ex rel. Wyoming Workers’ Compensation Div., 868 P.2d 268, 270 (Wyo.1994)).
The general' rule for an injury arising in the course of employment is set out in 1 Arthur Larson, Workers’ Compensation Law§ 14(1997):
An injury is said to arise in the course of the employment when it takes place within the period of the employment, at a place where the employee reasonably may be, and while the employee is fulfilling work duties or engaged in doing something incidental thereto.
Normally, an injury sustained outside the hours of employment are not compensable, but Haagensen points to our seminal cases where we adopted the premises rule. Archuleta v. Carbon County School Dist. No. 1, 787 P.2d 91 (Wyo.1990); State ex rel. Wyoming Workers’ Compensation Div. v. Miller, 787 P.2d 89 (Wyo.1990). In Archuleta, we defined the premises rule and discussed its application to periods immediately before and after work:
“As to employees having fixed hours and place of work, injuries occurring on the premises while they are going to and from work before or after working hours or at lunchtime are compensable, * * 1 A. Larson, The Law of Workmen’s Compensation § 15.00 at p. 4-3 (1989). * * *
******
We noted in Corean [Matter of Injury to Corean, 723 P.2d 58 (Wyo.1986) ] that on-premises accidents are, indeed, most often causally connected to employment, thereby suggesting that a presumption created by rule might have considerable validity, albeit not the conclusive validity argued for in Corean. A trend toward adoption of a premises rule, insofar as it creates a rebuttable presumption of causal connection, has been foreshadowed by a number of our prior decisions. * * * It is a logical progression now to extend that proposition to such necessary incidents of the employee’s service as punching a time clock or entering and leaving the employer’s premises during those periods immediately before and after work. Indeed, we have previously upheld a worker’s compensation claim for an injury arising from a dangerous condition on the employer’s premises even though the claimant, at the time of the injury, had completed his daily shift and had finished filling out his time card. Claim of Carey, 74 Wyo. 37, 283 P.2d 1005 (1955). * * *
* * * Accordingly, we hold that where the elements of the premises rule, as set forth above, have been established, a re-buttable presumption arises that the employee’s injury is causally connected to his employment.
Archuleta, 787 P.2d at 93-94 (emphasis added).
2 Arthur Larson, Workers’ Compensation Law, supra, at § 21.60(a) discusses what constitutes a reasonable time interval before and after work and the preparatory and incidental acts that occur:
The course of employment, for employees having a fixed time and place of work, embraces a reasonable interval before and after official working hours while the employee is on the premises engaged in preparatory or incidental acts. The rule is not confined to activities that are necessary; it is sufficient if they can be said to be reasonably incidental to the work. What constitutes a reasonable interval depends not only on the length of time involved but also on the circumstances occasioning the interval and the nature of the employee’s activity.
(Emphasis added and footnotes omitted.)
This court addressed the issue of reasonable time interval in a situation where the employee had quit his job and was returning home in Claims of Naylor, 723 P.2d 1237, 1241-42 (Wyo.1986):
“The issue of reasonableness may also turn on the question of what the employee was doing during the interval before leaving the premises, and whether his activity bore any relation to his employment or was purely personal. * * *
* * * * * *
“On the other hand, it is quite possible for an employee, whose employment has ended, to remain at a place of employment such as a restaurant, taking on the *869status of customer or member of the public. * * * Moreover, when the employee for a substantial amount of time before leaving is engaged in an unmistakably personal pursuit, such as picking up pieces of coal for his own use, fooling with an unlicensed motorcycle, or playing cards and drinking, the interlude is not within the course of employment.” 1A Larson, The Law of Workmen’s Compensation, § 26.10, pp. 5-285 to 5-292 (1985).
(Emphasis added.)
Haagensen’s injury occurred two and one-half to three hours after he had completed his work shift causing it to fall outside the realm of “immediately * * * after work” as discussed in Archuleta. The issue becomes whether Haagensen’s injury occurred within a reasonable time interval after his work shift ended so as to qualify as a compensable injury. Our focus shifts to the circumstances occasioning this time interval and the activities of Haagensen during this interval.
Haagensen does not contend nor does the record show that his activities were due to the control of his employer, but he does assert that he was clearly within the ambit of his duties, that is, leaving the premises following the conclusion of his work. Haag-ensen testified that on June 30, 1995, he remained on his employer’s premises for approximately two and one-half to three hours after clocking out from his work shift. He remained to rest his legs, to drink coffee and visit with both a co-worker who was also off-duty and the night clerk. He stated that he did not perform duties for his employer after clocking out.
In the instant case, we are satisfied that Haagensen failed to prove the elements of the premises rule and did not benefit from a rebuttable presumption that his injury was causally connected to his employment. Specifically, Haagensen failed to show he was in the course of his employment at the time he sustained the injury. We cannot say if the employer benefitted by allowing Haagensen to remain after work for such a long time and rest his legs or by improved morale of the employees as he contends, but at some point in time soon after he had clocked out, Haagensen’s remaining on the employer’s premises had no connection with his employment or the employer’s business. His drinking coffee with and talking to another off-duty employee on the premises must be characterized as solely pursuing his own personal purposes. Any reasonable period involving preparation for leaving or any activity reasonably incidental to work had expired long before Haagensen’s injury took place. No causal link exists between the occurrence of the injury and a risk connected with his employment. While Haagensen presents numerous cases where benefits were awarded and states these cases are controlling, they can be distinguished on their facts.
V. CONCLUSION
We hold that substantial evidence does not exist to support the finding of the hearing examiner that Haagensen’s injury “ar[ose] out of and in the course of his employment,” and therefore, its decision is not in accordance with the law. We find Haagensen did not suffer a compensable injury under the Wyoming Workers’ Compensation Act. We affirm the district court’s Order Upon Petition for Judicial Review.